Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 1 of 23




                   Exhibit B
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 2 of 23




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                           *             CRIMINAL NO. 19-55

       v.                                          *             SECTION: "J":

GREGORY ST.ANGELO                                  *

                                           *       *         *
                                         FACTUAL BASIS

        1.     The Defendant, GREGORY ST. ANGELO (hereinafter "ST. ANGELO"), has

indicated that he intends to plead guilty as charged to Count One, that is, conspiracy to commit

bank fraud, in violation of 18 U.S.C. § 1349, of the Bill of Information pending against him.

       2.      The United States and ST. ANGELO do hereby stipulate and agree that the

allegations in the Bill of Information and the following facts are true and correct and that, should

this matter have proceeded to trial, the Government would have proven them beyond a reasonable

doubt, through the introduction of competent testimony and admissible tangible and documentary

exhibits. This Factual Basis does not attempt to set fmth all of the facts known to the United States

at this time. The limited purpose of this Factual Basis is to demonstrate that there exists a sufficient

legal basis for ST. ANGELO' s guilty plea. By their signatures below, the patties expressly agree

that there is a factual basis supporting the Defendant's guilty plea. The parties also agree that this

Factual Basis may, but need not, be used by the United States Probation Office and the Court in

determining the applicable advisory guideline range under the United States Sentencing Guidelines

or the appropriate sentence under 18 U.S.C. § 3553(a).




                                               Page 1 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 3 of 23




                                      I.   FIRST NBC BANK

       3.      At all times material to the Bill of Information, First NBC Bank was a financial

institution, as defined in Title 18, United States Code, Section 20, and a member of the Federal

Deposit Insurance Corporation ("FDIC") with federally insured deposit accounts.

       4.      First NBC Bank was established in or about 2006, with its headquarters in New

Orleans, Louisiana, within the Eastern District of Louisiana, and with branch offices in Louisiana,

Mississippi, and Florida.

       5.      First NBC Bank was the wholly-owned subsidiary of First NBC Bank Holding

Company. Beginning in May 2013, First NBC Bank Holding Company was a publicly-traded

company listed on the NASDAQ stock exchange. On April 28, 2017, First NBC Bank was closed

by the Louisiana Office of Financial Institutions ("LOFI").

       6.      Bank President A was a founder of First NBC Bank and acted as its president and

Chief Executive Officer from on or about May 2006, until on or about December 2016.

       7.      From in or around 2006 through April 2017, Bank Officer B was employed by First

NBC Bank as its Chief Credit Officer, and was responsible for, among other things, the overall

quality of the bank's lending function; the bank's credit policies and administration; its loan

recovery and collection efforts; and its monitoring and managing of past due loans, including the

approval of the bank's internal list of past due loans.

       8.      As a financial institution, First NBC Bank was subject to regulatory supervision by

the FDIC and LOFI, charged with supervising and regulating First NBC Banlc to ensure that it

engaged in safe and sound banking practices and complied with federal and state banking laws.




                                             Page 2 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 4 of 23




       9.       First NBC Bank was also required to submit to periodic safety and soundness

examinations conducted by the FDIC and LOFI. First NBC Bank was required to repott

infotmation regarding past due loans to the FDIC and LOFI in advance of these examinations,

which affected the regulators' conclusions regarding the First NBC Bank's financial condition.

       10.      In addition, First NBC Bank engaged external auditors tasked with evaluating the

accuracy ofthe bank's financial statements related to, among other things, the bank's loan portfolio

and investments.

              II.   ST. ANGELO'S RELATIONSHIP WITH FIRST NBC BANK

       11.      At all times material to the Bill oflnformation, the Defendant, ST. ANGELO, was

an attorney and resided in St. Tammany Parish, which is within the Eastern District of Louisiana.

ST. ANGELO was a member, owner, or otherwise exercised control of the following entities,

among others, all of which were Louisiana business entities: St. Angelo Investment Company,

LLC; Premier Information Systems, Inc.; St. Fitz, LLC; 616 Girod, LLC; LMH Properties, LLC;

Lismore Properties, LLC; Conti Development, LLC; La Nasa, St. Angelo & La Nasa, LLC; and

Annadele, Inc. (collectively "the Entities").

        12.     From in or around 2006, through April 2017, ST. ANGELO had a banking

relationship with First NBC Bank individually and through some of the Entities. ST. ANGELO

obtained loans at First NBC Bank through various other individuals and businesses as nominees

(the "Nominee Loans"i and used the loan proceeds for ST. ANGELO's and the Entities' benefit,

and sometimes for the benefit of nominees.




                                            Page 3 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 5 of 23




          13.   At a time unknown but prior to in or around July 2009, through in or around

September 2016, Bank President A acted as the loan officer for ST. ANGELO, the Entities, and

some of the Nominee Loans.

          14.   From in or around September 2006 through in or around September 2016, ST.

ANGELO was the general counsel of First NBC Bank, providing general legal advice and

services, including, but not limited to transactional work, legal research, litigation, and collections.

In or around September 2016, ST. ANGELO's contract with First NBC Bank was allowed to

expire.

          15.   By the time First NBC Bank failed in late April 2017, the balances on the loans

issued to ST. ANGELO and the Entities, totaled approximately $46.7 million. In addition, by the

time First NBC Bank failed, it had paid ST. ANGELO approximately $9.6 million for purported

tax credit investments.

                           III.   THE BANK FRAUD CONSPIRACY

          16.   Beginning at a time unknown to the United States Attorney, but no later than

September 2006, through in and around April 2017, in the Eastern District of Louisiana and

elsewhere, ST. ANGELO and others known and unknown to the United States Attorney, did

knowingly and willfully combine, conspire, confederate, and agree to commit offenses against the

United States of America, that is: to knowingly and with intent to defraud, execute and attempt to

execute a scheme and artifice to defraud First NBC Bank, a financial institution, and to obtain any

of the moneys, funds, credits, and assets, owned by, and under the custody or control of First NBC

Bank, by means of false and fraudulent pretenses, representations, and promises, relating to a

material fact, in violation of Title 18, United States Code, Section 1344.


                                              Page 4 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 6 of 23




                  IV.    MANNER AND MEANS OF THE CONSPIRACY

       17.     The manner and means by which ST. ANGELO, Bank President A, and others

sought to accomplish the purpose of the conspiracy included the following:

       18.     Bank President A, Bank Officer B, and others disguised ST. ANGELO's and the

Entities' true financial condition by renewing and increasing loans and lines of credit, paying off

matured loans with new loans, making loan payments with loan proceeds, and using loan proceeds

to cover overdrafts. This practice made it falsely appear that ST. ANGELO's and certain Entities'

loans were performing.

       19.     ST. ANGELO, Bank President A, Bank Officer B, and others provided First NBC

Bank with materially false and fraudulent financial statements, collateral summaries, and other

documents that, among other things, overstated the value of ST. ANGELO's and the Entities'

assets and understated their liabilities. The materially false and fraudulent financial statements,

collateral summaries, and other documents disguised ST. ANGELO's and the Entities' true

financial condition.

       20.     ST. ANGELO and Bank President A also caused First NBC Bank to make two

loans to ST. ANGELO for the purpose of renovating properties 4 Everett Place and 618 Conti

Street, in New Orleans, when in fact those proceeds were used to pay some overdrafts in ST.

ANGELO's or the Entities' accounts at First NBC Bank and to pay ST. ANGELO's personal

expenses.

       21.     ST. ANGELO and his co-conspirators obtained loans for individuals associated

with ST. ANGELO as nominees ("the Nominee Loans"). These Nominee Loans benefitted

ST. ANGELO and the nominees. Under this scheme, the nominees signed loan paperwork making


                                           Page 5 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 7 of 23




it appear that the nominee was taking out the loan. In fact, some proceeds from the Nominee Loans

were used by ST. ANGELO, not the nominees, to pay ST. ANGELO's existing debts to First

NBC Bank for his and the Entities' expenses. ST. ANGELO, Bank President A, and Bank Officer

B caused representatives of First NBC Bank to transfer the Nominee Loan proceeds to the Entities'

deposit accounts.

       22.     Bank President A, ST. ANGELO, Bank Officer B, and others created fake tax

credit investments that First NBC Bank made in entities owned or purportedly owned by ST.

ANGELO. In reality, Bank President A, ST. ANGELO, Bank Officer B, and others designed the

fake tax credit investments to funnel money from First NBC Bank's general ledger to

ST. ANGELO and the Entities, so he could make loan payments and cover overdrafts.

                                      A. False Risk Ratings

       23.     Bank President A, Bank Officer B, and others created and placed in First NBC

Bank's books and records of false credit memoranda, collateral summaries, and other documents

related to ST. ANGELO's and the Entities' loans. In reality, Bank President A, Bank Officer B,

and others knew that ST. ANGELO's true debts to First NBC Bank and others were far higher

than reported on bank documents. They likewise knew that the collateral statements regarding ST.

ANGELO's and the Entities' loans falsely overstated the value of certain assets, including tax

credit investments.

       24.     ST. ANGELO and the Entities were regularly overdrawn on one or more First

NBC Bank checking accounts each month, despite the fact that his monthly retainer at First NBC

Bank rose steadily from $3,500 per month in 2006 to $40,000 a month in 2015, and First NBC

paid him legal fees beyond the monthly retainer. Bank President A and Bank Officer Bused ST.


                                          Page 6 of22

                                                                              Defendant
                                                                         Defense Counsel --''-H,N\-\
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 8 of 23




ANGELO's cash flow from his legal practice to justify additional loans to ST. ANGELO and the

Entities. Nevertheless, all of these retainer payments went into ST. ANGELO's accounts at other

banks, and very few were used to make loan payments. Bank President A and Bank Officer B

were aware that ST. ANGELO did not use his retainer to pay his loan payments and kept this

income at other banks.

       25.     In addition to overdrafts in the Entities' accolmts, ST. ANGELO and the Entities

owed First NBC Bank monthly loan payments on his, the Entities', and the Nominee Loans that

totaled in the hundreds of thousands of dollars each month. Bank Officer B and others regularly

received written reports from bank employees tracking overdrafts and month-end payments due

from ST. ANGELO, the Entities, and nominees. Bank President A, Bank Officer B, and ST.

ANGELO frequently discussed ST. ANGELO's inability to service the debt. This was, in part,

because of bad loans that ST. ANGELO took on, at the request of Battle President A and Bank

Officer B, in order to improve the overall asset quality of the bank.

       26.     On or about June 26 and 27, 2011, Defendant ST. ANGELO, Bank Officer B, and

Bank President A, emailed about ST. ANGELO being unable to repay approximately $800,000

in overdrafts and loan payments by month-end. ST. ANGELO sent Bank Officer Band Bank

President A a document purporting to memorialize an agreement in 2008 between ST. ANGELO

and Individual Y to extinguish debt ST. ANGELO owed to Individual Yin exchange for 36

postdated checks, each for $100,000. ST. ANGELO wrote, "I'm sending this to you now in the

event that you need to document anything for the Board." Bank Officer B responded by asking if

Individual Y had agreed to cover ST. ANGELO's $800,000 payments due in four days. ST.

                                                                                              j
ANGELO then wrote that Individual Y required another series of postdated checks, as well as a .
                                                                                             ~~
                                            Page 7 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 9 of 23




meeting with Bank President A to ensure First NBC Bank would honor ST. ANGELO's postdated

checks. As a result, ST. ANGELO wrote, "You, [Bank President A], and I should probably meet

to decide whether or not that is the best course of action. We all know that my cash flow can not

supp01t $100,000 payments. Do we really want to commit to another year's worth of overdrafts?

There may be some better options out there. Let's discuss."

       27.     On or about June 28, 2011, Bank Officer B emailed Bank President A stating that

he was sitting with ST. ANGELO "trying to come up with a solution for his month-end overdrafts"

of approximately $800,000. Bank Officer B referenced an earlier discussion between Bank

President A and ST. ANGELO, in which Bank President A stated he did not want Individual Y

to advance ST. ANGELO the money to cover overdrafts. Bank Officer B then asked Bank

President A, ','Any thoughts?" Two days later, Bank President A authorized a new Nominee Loan

for $500,000 falsely stating the proceeds would ''fund the build out of check cashing outlets." First

NBC Bank then deposited $499,750 of the loan proceeds into one of the Entities' accounts. The

same day, Bank President A authorized a new loan to ST. ANGELO for $500,000 falsely stating

the proceeds would be used to "redevelop [] of 616 Girod." These two loans covered the overdraft

and past due loan payments for ST. ANGELO, the Entities, and Nominee Loans at month-end.

       28.     On or about November 28, 2011, a First NBC Bank employee emailed Bank Officer

B a list of loans that had matured in October 2011. The email included loans, totaling

approximately $2.3 million, where the listed borrowers were Nominee A and Nominee B. The

email described those loans, as well as others in the name of other nominees, as "Greg affiliated."

Bank President A was listed as the loan officer on one of the loans held in the name of Nominee

B. Despite knowing that ST. ANGELO was responsible for repaying these Nominee Loans, Bank


                                            Page 8 of22
                                                                                     AUSA
                                                                                                 <~     "

                                                                                 Defendant      1/
                                                                            Defense Counsel _ _~ \
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 10 of 23




President A and Bank Officer B caused these loans to be omitted from the credit package

describing ST. ANGELO's financial status, thereby disguising his true financial position.

       29.     On or about September 29, 2013, a bank employee sent an email after 9 p.m. to

Bank President A and Bank Officer B alerting them that ST. ANGELO's and certain of the

Entities' overdrafts and loan payments totaled approximately $497,208. The bank employee asked

whether Bank President A would be waiving the $48,977.37 in late charges. Bank President A

approved an additional $1 million dollar loan for ST. ANGELO and the Entities to cover the

overdrafts and loan payments. Bank President A stated that the loan consolidation needed to close

by the last day of the month so that ST. ANGELO and the Entities would not be on the month-

end past due or overdraft reports.

       30.     In mid-March 2015, a bank employee emailed Bank Officer B that ST. ANGELO

and certain of the Entities would owe approximately $648,983 by the end of March. Upon

receiving this email, Bank Officer B immediately emailed ST. ANGELO, "You are approaching

$700M! l l" Shortly thereafter, First NBC Bank originated a $1 million loan to cover the overdraft

with the stated purpose of "working capital."

                              B. False Personal Financial Statements

       31.     ST. ANGELO and Bank President A annually submitted false personal financial

statements to First NBC Bank in support of ST. ANGELO and the Entities' loans. These personal

financial statements overstated his assets and understated his liabilities. The purpose of creating

false personal financi al statements was to "paper" ST. ANGELO and the Entities' loan files to

mislead the FDIC and LOFI examiners into thinking that ST. ANGELO's net wo1th was greater

than it was.


                                           Page 9 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 11 of 23




       32.     Despite their awareness of ST. ANGELO's cash flow shortfall and outside debt

service, Bank Officer B continued to give ST. ANGELO's loan an average risk rating. Bank

President A and Bank Officer B knew this risk rating was false and continued using it to conceal

the condition of ST. ANGELO's and the Entities' loans.

       33.     In a personal financial statement dated July 27, 2015, ST. ANGELO overstated

real estate owned and the value of his law practice and business, Premier lnfonnation Systems, by

more than $1 million. The 2015 personal financial statement was included in First NBC Bank's

books and records to suppo1i loan advances approximately six times. The 2015 personal financial

statement did not disclose liabilities associated with Nominee Loans, which totaled approximately

$19 million, at the end of 2014. Nor did it include a mortgage of $1.5 million on the building

located at 618 Conti Street. The personal financial statements used appraised values that ST.

ANGELO, Bank President A, and others knew were not cunent. It also omitted certain assets and

other material infonnation. ST. ANGELO, Bank President A, and others knew that information

in the 2015 personal financial statement was false.

       34.     For example, in the 2015 personal financial statement, ST. ANGELO listed as an

asset, the building at 622 Conti Street as having a value of $7 million. He also listed the building

at 616 Girod as having a value of $2.3 million. ST. ANGELO knew that these statements were

false because six months earlier, Bank Officer B emailed ST. ANGELO appraisals for 616 Girod

and 622 Conti. The values were much lower. The appraiser had valued 616 Girod at $1.6 million

and 622 Conti at $2.2 million. Bank Officer B stated in the email "Sit down and read below. Maybe

a stiff drink will help ." ST. ANGELO responded "1.) I hope the credit will be reviewed [by the

examiners] before [the appraisal] a1rives; and 2.) [Bank President A] is going to shred [the           .



                                           Page 10 of22                          Def~~~:,JJi/
                                                                           Defense Counsel -   ~
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 12 of 23




appraiser]." Despite this knowledge, ST. ANGELO signed the 2015 personal financial statement

certifying its accuracy.

                            C. False Statements About Loan Purposes

       35.     In addition to presenting false personal financial statements to First NBC Banlc,

Banlc President A, Bank Officer B, ST. ANGELO, and others executed loan documents knowing

the stated purpose was false. For example, in or around November 30, 2015, Banlc President A

approved a loan ending in 3995 to St. Angelo Investment Company, LLC for $1 million. The stated

purpose of the loan was to finance the renovation of 4 Everett Place, and the building located at

618 Conti Street. The initial $592,000 disbursement on the loan covered $166,483 in overdrafts to

ST. ANGELO's deposit account ending in 1455. With the exception of two payments totaling

approximately $48,975, which went toward the construction of 4 Everett Place, ST. ANGELO

used the loan proceeds to pay additional overdrafts and finance personal expenses. After the initial

disbursement on this loan, Bank President A approved incremental increases on the loan five times

in a six-month period. By June 2016, Bank President A had approved funding the loan for $4

million, and First NBC Bank had disbursed approximately $3.9 million to ST. ANGELO's entity,

St. Angelo Investment Company, LLC for the same stated reasons: working capital associated with

expenses on 4 Everett Place and 618 Conti Street. In fact, ST. ANGELO only used a small

percentage of the loan for its intended purpose. He continued to use the proceeds to pay overdrafts,

stay cunent on other loans, pay nominees, fund his personal bank account at JPMorgan Chase, and

finance personal expenditures that his salary and income alone could not cover.

       36.     On or about January 28, 2016, ST. ANGELO's First NBC Bank account ending in

1455 was overdrawn by $344,952 due, in part, to checks he wrote to Nominee A for $111,120,


                                           Page 11 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 13 of 23




Nominee C for $169,910, and himself for $98,600. On or about January 29, 2016, Bank President

A approved another loan ending in 8978 to ST. ANGELO's entity, 616 Girod, LLC, for $715,000.

The loan documents falsely stated that the purpose was to renovate 4 Everett Place. First NBC

Bank disbursed $665,168 of loan proceeds into the account ending in 1455, and none of the

proceeds were used to renovate 4 Everett Place. ST. ANGELO used $289,874 to pay other First

NBC Bank loans and $372,952 to cover overdrafts at First NBC Bank and elsewhere, including

the $98,600 check deposited into his JPMorgan Chase account. At the time, his JPMorgan Chase

account balance was negative $57,012.28, caused, in part, by personal expenses. Over the next

nine months, Bank President A increased the loan twice until it reached approximately $2,215,000

and was fully disbursed. The purpose of the loan changed to "working capital to purchase Our

Lady of Lourdes Church on 2400 Napoleon Avenue." A significant portion of the proceeds ofthis

loan was used for purposes unassociated with the stated purpose of the loan, including payments

to ce1tain nominees, and payments to Individual Y.

                                       D. Nominee Loans

       37.    Between 2006 and 2017, Bank President A, Bank Officer B, and others conspired

with ST. ANGELO to pe1mit him to use Nominee Loan proceeds to cover his and his Entities'

loan payments and overdrafts. It was part of the scheme that ST. ANGELO's associates would

obtain loans as nominee bonowers. The Nominee Loans, in fact, benefitted ST. ANGELO, who

used the Nominee Loan proceeds to pay his overdrafts or existing debts to First NBC Bank and

others. The Nominee Loans also benefitted First NBC Bank because they were used, at times, to

prop-up other troubled borrowers to allow the bank to avoid downgrading the loans or repmting

them as impaired. Bank President A and Bank Officer B were aware that the Nominee Loans


                                         Page 12 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 14 of 23




benefitted ST. ANGELO and the bank by hiding the true condition of ST. ANGELO's and the

Entities' loans, as well as the true financial condition of other troubled borrowers.

                                    E. False Tax Credit Investments

        38.     Under federal law governing historic tax credits, an owner ofreal estate is eligible

to receive tax credits on certain historic properties. In order to qualify for federal historic tax credits

for a commercial property, an individual or entity must own the property in question or be the

long-term lessor for a term exceeding 39 years after the date the property is placed in commerce.

If an entity qualifies for tax credits, it can use the credits to offset its tax liability in future years.

First NBC Bank could benefit from the tax credit offset only by becoming a member of the entity

entitled to the credit.

        39.     Beginning at a time unknown but in or around July 2010, ST. ANGELO, Bank

President A, and Bank Officer B conspired to cause First NBC Bank to disburse money to ST.

ANGELO and/or the Entities under the guise that the bank was investing in tax credits that ST.

ANGELO or the Entities owned. In reality, neither ST. ANGELO nor the Entities ever earned

any tax credits, and First NBC Banlc never had any basis to obtain any tax credits from ST.

ANGELO's or the Entities' properties. ST. ANGELO and Bank President A created fraudulent

documents, regarding the false tax credit scheme, that were placed in First NBC Bank's records.

The true purpose of the false tax credit investments was to funnel money to ST. ANGELO and

the Entities to repay outstanding loan balances and overdrafts, and avoid downgrading, classifying,

or repo1ting ST. ANGELO's and the Entities' loan relationships as losses for the banlc The false

tax credit scheme also allowed Bank President A to circumvent the bank's normal credit

underwriting and approval process.
                                                                                                      .---'1\v {}
                                                                                                      ~ p;: ✓
                                                                                                                    j

                                              Page 13 of22
                                                                                         AUSA
                                                                                     Defendant
                                                                                Defense Counsel        Q-M:
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 15 of 23




                                         622 Conti Street

       40.     On or about March 12, 2004, when ST. ANGELO performed legal services for

First Bank and Trust, he entered a 30-year lease agreement to lease the building located at 622

Conti Street in the French Quarter through his entity St. Angelo Investment Company. At the time,

Bank President A was the president of First Bank & Trust and suggested that ST. ANGELO take

over the lease from the prior tenant who was in default of the lease agreement. Bank President A

told ST. ANGELO he could make a lot of money by leasing the building.

       41.     From on or about April 26, 2006 through in or around 2018, ST. ANGELO was

often in default of the lease terms and was notified in writing by the owners, an entity called 622

Conti, LLC, that he was in breach. ST. ANGELO repeatedly entered into negotiations with 622

Conti, LLC to avoid eviction. Neither ST. ANGELO nor the Entities ever owned 622 Conti Street

or were members of 622 Conti, LLC.

       42.     Starting in 2010, ST. ANGELO, Bank President A, and Bank Officer B began

transferring First NBC Bank funds to ST. ANGELO based on fake tax credit investments First

NBC Bank purportedly made to renovate the 622 Conti building. At this time, ST. ANGELO and

the Entities' annual debt service to First NBC Bank was $888,805, and his total loan balance at

First NBC Bank was approximately $12 million. These figures exclude debt service on the

Nominee Loans. Fmther, the Entities' deposit accounts were regularly overdrawn at this time.

       43.     To address ST. ANGELO's growing overdraft and cash flow problems, Bank

President A and ST. ANGELO began using fake tax credit investments to use bank money to pay

ST. ANGELO's and the Entities' overdrafts and loan payments.




                                          Page 14 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 16 of 23




       44.     For example, in July 2010, ST. ANGELO's Premier Infonnation Systems

checking account #***1180 was overdrawn by approximately $484,752.63. On or about July 30,

2010, Bank President A, Bank Officer B, and ST. ANGELO caused the general ledger of First

NBC Bank to be debited by $500,000, using a debit ticket that read, in part, "Inv. Int 622 Conti

LLC" and "Per [Banlc Officer BJ." The misleading phrase "Inv. Int 622 Conti LLC" referred to the

source of the funds. That same day, $500,000 was credited to ST. ANGELO's Premier

lnfo1mation Systems checking account#*** 1180 using a credit ticket that read, in part, "From Inv

Int 622 Conti LLC ... per [Bank Officer B]." These funds were not used toward First NBC Bank's

investment in 622 Conti LLC. Rather, the funds covered the $484,752.63 in overdrafts that ST.

ANGELO and the Entities had incurred in July 2010 and made ST. ANGELO's and the Entities'

loan payments. This transaction made it appear that ST. ANGELO's or the Entities' loans were

performing and his accounts were current.

       45.     On or about August 12, 2010, ST. ANGELO's Premier Information Systems

checking account #***1180 was overdrawn by $258,202.84. The account had become overdrawn

because, among other things, ST. ANGELO wrote a $69,568.29 check to another bank for loan

payments; a $6,670.11 check to that same bank for loan payments, with memo line "[Nominee A]

payment"; and a $2,154.24 check to the same bank for loan payments. Each of these items was

paid on or about August 2, 2010, causing account #***1180 to become overdrawn. In addition,

the account was overdrawn because ST. ANGELO wrote a check on or about August 4, 2010 to

himself for $38,400 and a $6,250 check on or about August 9, 2010 to Nominee A. On or about

August 13, 2010, Bank President A, Bank Officer B, and ST. ANGELO caused the general ledger

of First NBC Bank to be debited by $400,000, using a debit ticket that falsely read, in part, "Inv.


                                            Page 15 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 17 of 23




Int 622 Conti LLC" and "Per [Bank Officer BJ." That same day, a $400,000 credit was added to

ST. ANGELO's Premier Information Systems checking account#*** 1180, reading, in part "Inv.

Int. 622 Conti, LLC" and "Per [Bank Officer B]." These funds covered the $258,202.84 in

overdrafts described above. In addition, on August 13, 2010 the funds paid $83,917.27 towards

ST. ANGELO's and the Entities' loans, using a debit ticket that read in part, "Per [Bank Officer

BJ."

       46.    ST. ANGELO, Bank President A, and Bank Officer B expanded their false tax

credit investment scheme by executing a series of false and fraudulent agreements to purchase tax

credits for 622 Conti, LLC. These fake tax credit purchase agreements were designed to conceal

the fact that Bank President A was funneling First NBC Bank funds to ST. ANGELO to cover his

overdrafts and make loan payments. Beginning in late 2010, after the July and August 2010

payments, purportedly for tax credit investments, ST. ANGELO and Bank President A signed a

document entitled "Agreement to Purchase Tax Credits, 622 Conti, LLC (revised)." The document

referenced the July 2010 payment of $500,000 from First NBC Bank and the August 2010 payment

of $600,000. ST. ANGELO further falsely signed the document as "Managing Member" of 622

Conti, LLC, even though he and Bank President A knew that ST. ANGELO was not, and never

was, a member of 622 Conti, LLC. This fraudulent Agreement to Purchase Tax Credits, along with

the debit and credit tickets described in paragraphs 44 and 45 above, were placed in the files of

First NBC Bank.

       47.    After ST. ANGELO and Bank President A executed this initial Agreement to

Purchase Tax Credits relating to 622 Conti Street, Bank President A and ST. ANGELO executed

seven additional false documents entitled "Agreement to Purchase Tax Credits" relating to 622


                                          Page 16 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 18 of 23




Conti Street, LLC. ST. ANGELO signed each of these documents, knowing that he was falsely

signing as a member of 622 Conti, LLC and that based on his lease term, he was not entitled to

claim any tax credits. Further, ST. ANGELO and Banlc President A knew that the true purpose of

the Agreements to Purchase Tax Credits was to funnel money to ST. ANGELO and not for any

legitimate tax credit or investment purpose.

       48.     In total, between July 2010 and June 2015, Banlc President A and ST. ANGELO

entered into eight agreements entitled "Agreement to Purchase Tax Credits" that purported to be

investments in 622 Conti, LLC. The below disbursements were used cover overdrafts and loan

payments:

              Date            Amount           Account Balance Prior to Funds
              7/30/2010       $500,000.00      ($484,752.63)
              8/13/2010       $400,000.00      ($258,201.84)
              8/31/2010       $200,000.00      ($87,878.47)
              10/29/2010      $340,000.00      ($517,765.39)
              7/29/2011       $450,000.00      ($167,274.77)
              8/31/2011       $600,000.00      ($302,046.45)
              9/30/2011       $750,000.00      ($442,507.93)
              10/31/2011      $272,000.00      deposited in nominee account
              7/31/2014       $830,639.00      ($468,765.23)
              8/29/2014       $570,685.56      ($278,851.52)
              9/30/2014       $438,200.00      ($437,292.29)
              10/31/2014      $453,000.00      ($171,865.90)
              11/25/2014      $450,000.00      ($139,201.16)
              12/23/2014      $450,000.00      ($1,104.67)
              2/13/2015       $500,000.00      $144,597.53
              5/28/2015       $315,732.00      $10,829.65


       49.     For each agreement listed above, bank records demonstrate that funds were debited

from First NBC Bank's general ledger and transfen-ed to ST. ANGELO or the Entities' First NBC

                                          Page 17 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 19 of 23




deposit accounts. These debits from the First NBC Bank general ledger were approved by Bank

President A and Bank Officer B.

                          The Addition of616 Girod Street & Annadele

       50.     The tax credit fraud scheme expanded to involve two additional properties, a

building at 616 Girod Street, in New Orleans, and a restaurant named "Annadele" on Chestnutt

Street, in Covington. In or about November 2010, ST. ANGELO and Bank President A signed a

document entitled "Agreement to Purchase Tax Credits 616 Girod, LLC and Annadele, LLC

(revised)." The document stated that the two entities "will spend approximately $4,700,000 on the

renovation of their respective buildings located at 616 Girod, New Orleans, Louisiana and 75418

Chestnut[]," that is, the Annadele prope1ty in Covington, Louisiana. This document purported to

show that First NBC Bank would pay 616 Girod, LLC and Annadele, LLC $1,692,000 in exchange

for a 99% ownership interest in these two entities for five years after the above-listed properties

received certificates of occupancy. In fact, on or about March 17, 2016, ST. ANGELO sold the

property located at 616 Girod Street, before First NBC Bank could claim the tax credits it had

purchased under to the 2010 agreement. ST. ANGELO never applied for tax credits for either

property.

       51.     In total, Bank President A and ST. ANGELO executed three false tax credit

purchase agreements that purported to be investments relating to Annadele and 616 Girod.

However, the below disbursements were used to cover overdrafts and loan payments:




                                          Page 18 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 20 of 23




                   Date          Amount           Acct Bal Prior to
                                                  Funds
                   9/30/2010     $575,000.00      ($373,671.62)
                   10/29/2010    $482,000.00      ($517,765.39)
                   11/30/2010    $610,000.00      ($408,465.81)
                   2/28/2011     $475,000.00      ($290,889.68)


         Knowledge that St. Angelo Could Not Claim Tax Credits on 622 Conti as Lessee

        52.     On or about December 28, 2010, First NBC Bank's outside counsel informed ST.

ANGELO and Bank President A that the potential tax credits in 622 Conti, LLC, which First NBC

Bank had supposedly sought to purchase, could not in fact be claimed, because ST. ANGELO

neither owned the property nor had a long enough lease.

        53.     In October of2011, Bank President A submitted additional false documents to First

NBC Bank based on the false representation that ST. ANGELO was entitled to tax credits for 622

Conti. On or about October 3, 2011, Bank President A authored a memorandum, with numerous

false statements, concerning ST. ANGELO's borrowing relationship with First NBC Bank, and

he caused it to be placed in the loan files of First NBC Bank. These false statements included,

among others, that ST. ANGELO had "earned historic tax credits of approximately $4,532,000

on the renovation of [622 Conti Street] (First NBC will purchase these credits for approximately

$3,512,000 once the renovation is complete)." The memorandum further falsely stated that ST.

ANGELO's "collateral pool[] has been enhanced substantially by the value of the tax credits

associated with the Conti and Girod renovation." In fact, Bank President A knew that First NBC

Bank would be unable to use or claim the tax credits as an asset because ST. ANGELO was

ineligible for the credits.




                                          Page 19 of22
   Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 21 of 23




       54.     On or about March 7, 2013, First NBC Bank's external auditors requested the

operating agreement and cost ce1tification for 622 Conti. In response, on March 19, 2013, Bank

President A asked First NBC Bank's outside tax attorney to email a copy of an operating agreement

between 622 Conti LLC and a First NBC Bank subsidiary, that she had previously drafted in 2010.

On March 25, 2013, a First NBC Bank employee emailed ST. ANGELO a copy of Bank President

A's handwritten edits to the operating agreement, dated December 1, 2010, in which Bank

President A replaced 622 Conti, LLC with St. Angelo Investment Company, LLC.

       55.     Shortly thereafter, an employee of First NBC Bank sent First NBC Bank's external

auditors a falsified version of the 2010 operating agreement, purporting to be between the First

NBC Bank subsidiary and St. Angelo Investment Company, LLC, except that one part of the

document mistakenly left in the name of 622 Conti LLC. The falsified operating agreement

provided to the external auditors was backdated to January 1, 2009 and was signed by Bank

President A and ST. ANGELO. Bank President A backdated the operating agreement to make it

appear that it was effective before First NBC Bank disbursed false tax credit money to ST.

ANGELO in July 2010.

       56.     In December of 2014 a First NBC Bank employee emailed Bank Officer B

requesting permission to cover ST. ANGELO's overdrafts with tax credit money. The employee

asked Bank Officer B, "Are we out of tax credits for conti? Do you know?" Bank Officer B

responded, "As long as we have a sharp pencil we are never out of tax credits," acknowledging

that the tax credits were a fiction. The bank employee responded, "LOL. ... .I think that just made

my day .... " Approximately ten days later, Banlc Officer B approved a credit to the 616 Girod




                                          Page 20 of22
    Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 22 of 23




deposit account of approximately $450,000, which covered overdrafts to certain Entities and went

to ST. ANGELO's personal account.

       57.     On or about March 27, 2015, Bank President A's assistant emailed Bank Officer E,

copying Bank President A, informing Bank Officer E an executed Agreement to Purchase Tax

Credits for 622 Conti, LLC was attached. Bank President A's assistant stated "Bank President A

would appreciate your sending this to the auditors." Later that day, Bank Officer E emailed the

fraudulent Agreement to Purchase Tax Credits for 622 Conti, LLC to the auditors.

       58.     In or around 2016, First NBC Bank's external auditors began loan reviews of ST.

ANGELO, the Entities, and nominees. Specifically, they began to ask questions about the false

investments in 622 Conti, LLC. On or about March 6, 2016, an auditor requested information from

Bank President A about First NBC Bank's purported investment in 622 Conti. On that same date,

Bank President A forwarded the email to ST. ANGELO. Six minutes later, ST. ANGELO

responded, "I see that [Bank Officer C] is copied. I'm sure he isn't saying anything positive about

it." At or about 3:00 AM on March 7, 2016, Bank President A responded, "You are totally

paranoid. [The auditor] is dealing with me not [Bank Officer C] because I am the only one

involved. They questioned that also and I explained that this was one of our first deals, we had no

tax credit department, and each loan officer handled their own deal as pait of the loan process."

       59.     On or about March 21, 2016, an external auditor requested documents from a First

NBC Bank employee, to review First NBC Bank's entire relationship with ST. ANGELO. The

request specifically listed eleven loans, but asked for records for certain ST. ANGELO and

nominee loans. On the same day, the auditor's request was forwarded to Bank Officer B. On or




                                           Page 21 of22
      Case 2:19-cv-10341-WBV-DMD Document 23-2 Filed 07/08/19 Page 23 of 23




  about March 22, 2016, Bank Officer B forwarded the auditor's request to ST. ANGELO, saying

  "It had to happen. See below. [The audit film] are now looking at you."

          60.    Between July 2010 and April 28, 2017, when First NBC Bank was closed,

  Defendant ST. ANGELO, Bank President A, and others caused First NBC Bank to pay ST.

  ANGELO approximately $9.6 million, purportedly in exchange for tax credit investments in 622

  Conti, Annadele, and 616 Girod, knowing that the bank was unable to realize the tax credits

          61.    Various records, including income tax returns, IRS filing records, bank records,

  audio and video recordings, and documents and tangible objects would be introduced at trial to

  prove the facts as set fmih above. In addition, the testimony of employees and agents of the Federal

  Bureau of Investigation, the Federal Deposit Insurance Corporation, Office of Inspector General,

  and other competent witnesses would be introduced at trial to prove the facts set fo1ih above.

  APPROVED AND AGREED TO:




      ARAN E. LIEBERMAN
· NICHOLAS D. MOSES
  MATTHEWR.PAYNE
  J. RYAN McLAREN


  f gJ vJdlk
  Assistant United States Attorneys
                                                                      ' I'
                                                                        }
                         1v1t/J                                    b{1?/ Je>
   ffiLLIP WITTMANN                                            Date/         /    r]

                                                               Date   I          7



                                                                  r;@-1/11
                                                               Date
  Defendant

                                             Page22 of22
                                                                                                   ~
                                                                                          AUSA ~
                                                                                      Defendant    ~
                                                                                 Defense Counsel   Q
